10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:18-cv-00140~RCJ~CBC Document 21 Filed 10/01/18 Page 1 of 2

ADAM P. MCMILLEN, ESQ.
State Bar No. 10678

THE LAW OFFICES OF KARL H. SMITH - RENO

50 West Liberty Street, Suite 303
Reno, NV 89501

Phone: (775) 329-2116
adam.mcmillen@farrnersinsurancc.com

Attomey for Defendants,

BRANDON CREASON, KENNETH COOPER,

AND TI'I`AN CONSTRUCTORS, INC.

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

NEVADA LOPER, as an individual and on
behalf of her son, RODNEY S. LOPER,

Plaintiffs,
vs.

BRANDON CREASON, an individual;
KENNETH COOPER, an individual; 'I`ITAN

CONSTRUCTORS, INC., a Nevada Corporation;

and, DOES 1 through 100, inclusive,
DefendaLs.

STIPULATION AND ORDER FOR DISMISSAL WI'I`H PREJUDICE

IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiffs, by and through counsel

of record, Kurt A. Franke, Esq., and Defendants, by and through counsel of record, Adam P. McMillcn,
Esq., of The Law Offices of Karl H. Smith - Reno, that the above entitled matter may be dismissed, with

prejudice, with each of the parties to pay their own fees and costs incun'ed therein.

DATED: l'O [ .' , 2018

BY_§“_ ,_,,i‘ ~»-~~

STIPULATION AND ORDER FOR DISM.ISSAL WITH PR.EJUDICE - 1

Case No.: 3:18-CV~00140-RCJ-CBC

 

/~
LAW/OFFICES OF KURT A. FRANKE

 

 

KURT A. FRANI<E, NSBN 4102
Attorney for Plaintiffs

575 Mill Street

Reno, NV 89502

Telephone: (775) 827-6100
Facsimile: (775) 786-1116

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:18-cv-00140-RCJ-CBC Document 21 Filed 10/01/18 Page 2 of 2

DATED: _/;é"' f , 2018 THE LAW O FICES OF KAR.L H. SMITH -

BY:

 

 

ADAM P. MCMILLEN, ESQ., # 10678
Attorney for Defendants

50 West Liberty Street, Suite 303

Reno, NV 89501

Telephone: (775) 329-2116

Facsimile: (775) 329-2121

ORDER

IT IS SO ORDERED this %day of é&éw , 2018. Case number 3:18-CV-00140-

RCJ-CBC, is Dismissed, With Prejudice.

DISTR‘I§ E
Submitted By:

THE LAW O FICES OF KARL H. SMITH - RENO

 

 

 

Adm%\’ P. McMinen, Esq.

50 West Liberty Street, Suite 303
Reno, NV 89501

Attorney for Defendants

ST|PULATION AND ORDER FOR DISM]SSAL WI'I`H PREJUD]CE - 2

 

